Citation Nr: 0013659	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1974 
to September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Baltimore 
Regional Office (RO) January 1997 rating decision which 
denied a permanent and total disability rating for 
nonservice-connected pension purposes.  In December 1998 and 
May 1999, the case was remanded to the RO for additional 
development of the evidence.


REMAND

The veteran's nonservice-connected pension claim is well 
grounded, as it is plausible and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This is based on 
his assertion that his disabilities render him unemployable.  
Proscelle v. Derwinski , 1 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist in developing facts 
pertinent to the claim to include a thorough contemporaneous 
VA examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

When this case was remanded by the Board in May 1999, the RO 
was requested to associate with the file all medical records 
in support of the veteran's claim, including records from 
Social Security Administration (SSA).  The post-May 1999 
remand record shows that the requested medical evidence has 
been associated with the claims file, but an August 1999 
facsimile from the SSA indicated that the veteran's file was 
still in the Office of Hearings and Appeals; SSA indicated 
that the material could again be requested 90 days from the 
August 4, 1999 facsimile.  As other considerations mandate 
yet another remand of this case, the RO should make another 
attempt to associate with the record all available evidence 
from the SSA.

The May 1999 remand requested the RO to provide the veteran a 
comprehensive VA medical examination to identify the nature 
and severity of all of his disabilities, and to determine 
whether such disabilities render him unemployable; the 
examination was to be performed in conjunction with the 
examiner's review of the claims file (as private medical 
evidence of record suggested that he was unable to work; see 
February 1998 and January 1999 reports from Dr. McDaniel).  

VA medical examination was performed in August 1999, 
apparently without the examiner's review of any evidence in 
the claims file, at which time the veteran reported symptoms 
and functional impairment due to various health problems.  On 
examination, eczema, degenerative joint disease of the knees, 
and hypertension were diagnosed (although unaccompanied by 
formal diagnoses, the examination report showed partial 
amputation of the right ring finger, muscle atrophy of the 
right trapezius muscle, and thoraco-lumbar spine deformity 
(rotoscoliosis) with impaired range of motion).

The aforementioned August 1999 VA medical examination report 
is clearly inadequate for an informed and equitable 
resolution of the veteran's appeal, and it is not responsive 
to the questions posed by the Board in the May 1999 remand: 
the examination was not performed in conjunction with a 
review of the claims file and the pertinent information 
documented therein, it did not address the nature and 
severity of all of the veteran's disabilities and, most 
importantly, it did not indicate whether the combined effect 
of his disabilities has rendered him unemployable. 

By the May 1999 Board remand, the RO was also requested to 
issue another rating decision (following the VA medical 
examination identifying the nature and severity of all his 
disabilities) and assign each disability a rating under the 
Rating Schedule, and readjudicate his nonservice-connected 
pension claim under all applicable law and regulation.  
Review of the post-May 1999 remand record reflects that a 
rating decision assigning each disability a rating under the 
Rating Schedule was not issued (October 1999 supplemental 
statement of the case concluded that the combined rating of 
his disabilities was 40 percent, and that the criteria for 
nonservice-connected pension benefits had not been met).  The 
absence of certain development, specifically requested by VA, 
indicates a neglect of the duty to assist in the development 
of the veteran's claim, Smith v. Brown, 5 Vet. App. 335 
(1993).  Where remand orders are not fully complied with, the 
Board errs in failing in its "concomitant duty" to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, while it is extremely 
regrettable, yet another remand of this case is needed.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, this case is 
REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any disability since September 1999.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder.

2.  The RO should again contact SSA and 
attempt to secure for the claims folder 
copies of records pertinent to the 
veteran's claim for SSA disability 
benefits, the medical records relied on 
concerning that claim, as well as any 
final determination regarding such 
disability benefits.  38 U.S.C.A. § 5106 
(West 1991).

3.  The RO should schedule the veteran 
for VA medical examination to identify 
all disabilities that he now has and the 
extent of any functional impairment 
caused thereby.  Any diagnostic testing 
necessary to reach a diagnosis or 
ascertain the functional impairment of 
an affected part should be accomplished, 
and copies of any such test results 
placed in the claims folder.  The claims 
folder and a copy of this remand must be 
provided the examiner for review in 
conjunction with the examination, and 
the examination report must reflect the 
examiner's review of claims file.  The 
examiner should be requested to provide 
an opinion on the severity (e.g., 
slight, mild, moderate, severe, 
complete) of the functional limitation 
for work caused by the combined effect 
of all disabilities noted.  38 C.F.R. 
§ 4.10 (1999).  The findings of the 
examiner should be set forth in the 
examination report and a complete 
rationale provided for any opinion 
expressed by the examiner.

4.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each 
disability has been assigned a rating 
under the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  
The RO should assess the history of his 
disabilities and the effect of pain 
(where appropriate).  A determination 
should be made as to whether any 
disability is the result of the 
veteran's willful misconduct.  The issue 
should then be considered under the two-
prong test enunciated in Brown v. 
Derwinski, 2 Vet. App. 444, 446-447 
(1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (1999), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (1999).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (1999).

5.  The RO should carefully review the 
examination report and the other 
development requested above, to ensure 
compliance with this remand.  If any 
development requested is not 
accomplished, remedial action should be 
taken.  Stegall, 11 Vet. App. 268.

If the benefit sought on appeal is not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or U.S. Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases remanded 
by the Board or Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


